EXHIBIT 10.6




PLACEMENT AGREEMENT







This Agreement is made and entered into as of this 31st day of October 2006 by
and between Charles Morgan Securities, Inc. (“CMS”) and The Enlightened Gourmet,
Inc. (“the Company”).  




In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:




1.

Purpose:

The Company hereby engages CMS for the term specified in Paragraph 2 hereof to
act as placement agent pursuant to the terms and conditions set forth herein in
connection with a proposed private placement of up to $1.5 Million in
convertible promissory notes (the “Securities”) to a limited number of
accredited investors (the “Offering”).  




2.

Term:

This Agreement shall be effective from the date hereof until November 15, 2006,
unless extended by the parties.




3.

Disclosure of Information.  Except as contemplated by the terms hereof or as
required by applicable law, CMS shall keep confidential all material non-public
information provided to it by the Company, and shall not disclose such
information to any third party, other than such of its employees and advisors as
CMS determines to have a need to know.




4.

Closing; Placement and Fees.




(a)

Conditions to CMS’s Obligations.  The obligations of CMS hereunder are subject
to the accuracy of the representations and warranties of the Company herein
contained as of the date hereof, and, as of the closing date, to the performance
by the Company of its obligations hereunder and to the following additional
conditions:




(i)

Due Qualification or Exemption.  (A) The Offering contemplated by this Agreement
shall become qualified or be exempt from qualification under the securities laws
of the jurisdictions in which the Securities are contemplated to be offered not
later than the closing date, subject to any filings to be made thereafter and
(B) at the applicable closing date no stop order suspending the sale of the
Securities shall have been issued, and no proceeding for that purpose shall have
been initiated or threatened;




(ii)

No Material Misstatements. It is represented by the Company that the Company's
filings with the SEC and any other materials disseminated by the Company to
potential investors do not contain any untrue statement of fact, or omit to
state a fact or other material required to be stated therein, which is necessary
to make the statements, in light of the circumstances under which they were
made, not misleading;




(iii)

Compliance with Agreements.  The Company shall have complied with all agreements
and satisfied all conditions on its part to be performed as a condition to the
sale of the Securities prior to each Closing;





1




--------------------------------------------------------------------------------




(iv)

Corporate Action.  The Company shall have taken all corporate action necessary
in order to permit the valid execution, delivery and performance of the
Promissory Notes by the Company, including, without limitation, obtaining the
approval of the Company's board of directors, for the execution and delivery of
the Promissory Notes, the performance by the Company of its obligations
hereunder and the Offering contemplated hereby, as well as any necessary
restructuring of the capital structure of the Company required by CMS;




(c)

Blue Sky. The Company shall take such action as is necessary to qualify the
Securities for sale to the Investors under applicable securities (or "blue sky")
laws of the states of the United States (or to obtain an exemption from such
qualification).




(d)

Placement Fees and Expenses. Upon Closing, the Company shall pay to CMS (to be
paid directly from the escrowed funds raised) a commission (the “Cash
Commission”) equal to ten percent (10%) of the aggregate purchase price of the
Securities sold to such investor, plus an additional three percent (3%) of the
purchase price for non-accountable expenses ("Non-Accountable Expense Fee").
 The Company shall also pay all expenses in connection with qualifying the
Securities for sale to the Investors under applicable securities or blue sky
laws of the states of the United States (or in obtaining an exemption from such
qualification).  These same fees are described in the Investment Banking
Agreement between CMS and the Company and are not intended to be charged twice.




In addition to the Cash Commission and the Non-Accountable Expense Fee, the
Company shall receive placement agent warrants equivalent to 10% of the number
of shares which would be issued by the Company if all Notes sold would be
converted (ie. in the event that $1.5 Million in Notes is sold, the underlying
shares would be 30 million; thus the Placement Agent would receive 3 million
warrants).  These warrants shall be exercisable at $0.06 (6 cents) per share.
 The holders of the warrants shall have the right to a traditional “cashless
exercise”.  If at the time of the exercise of the warrants, there is not an
effective registration statement covering resale of the shares being received
upon exercise, then such stock certificate or certificates shall bear an
appropriate legend referring to the registration requirements of the Securities
Act of 1933; however, in such event, the Company shall prepare and file with the
Securities and Exchange Commission within 90 days after Conversion a
registration statement on Form SB-2 or S-1 or such other form as is appropriate
in order to register the Converted Shares.  In the event that the Company fails
to file a registration statement within 90 days as set forth above; or fails to
prosecute such registration in good faith, the Company shall be obligated to pay
to CMS that number of additional placement agent warrants equal to 2,187,500
multiplied by (the dollar value of the Notes sold in the offering divided by
$1,500,000).




5.

Expenses of CMS and its counsel:  In addition to the fees payable hereunder, and
regardless of whether any transaction set forth above is consummated, the
Company shall reimburse CMS for all fees and disbursements of CMS's legal
counsel in an amount of $10,000 payable to Schrader & Schoenberg, LLP.  This fee
is non-inclusive of any fees which may be incurred in connection with counsel's
performance of its duties as an escrow agent to hold certain shares of stock in
connection with the transaction.  This legal fee is payment solely for work
performed on behalf of CMS in preparing the transaction documents being executed
for the first round of financing (up to $1,500,000 in Notes).  Schrader &
Schoenberg, LLP does not in any fashion represent the Company.








2




--------------------------------------------------------------------------------

6.

Liability of CMS:  The Company acknowledges that all opinions and advice
(written or oral) given by CMS to the Company in connection with CMS's
engagement are intended solely for the benefit and use of the Company in
considering the transaction to which they relate, and the Company agrees that no
person or entity other than the Company shall be entitled to make use of  or
rely upon the advice of CMS to be given hereunder, and no such opinion or advice
shall be used for any other purpose or reproduced, disseminated, quoted or
referred to at any time, in any manner or for any purpose, nor may the Company
make any public references to CMS, or use CMS’s name in any annual reports or
any other reports or releases of the Company (except as required by law) without
CMS’s prior written consent.




7.

CMS’s Services to Others:   The Company acknowledges that CMS is in the business
of providing financial services and consulting advice to others.  Nothing herein
contained shall be construed to limit or restrict CMS in conducting such
business with respect to others, or in rendering such advice to others.




8.

Representations and Warranties of the Company.




The Company represents and warrants to CMS that:




(a)

Organization and Qualification.  The Company is duly incorporated, validly
existing and in good standing under the laws of the jurisdiction in which it is
incorporated, with full power and authority (corporate and other) to own, lease,
use and operate its properties and to carry on its business as and where now
owned, leased, used, operated and conducted.  The Company is duly qualified to
do business and is in good standing in every jurisdiction in which the nature of
the business conducted by it makes such qualification necessary, except where
the failure to be so qualified or in good standing would not have a material
adverse effect.




(b)

Authorization; Enforcement.  (i) The Company has all requisite corporate power
and authority to enter into and to perform its obligations under this Agreement,
to consummate the transactions contemplated hereby and thereby and to issue the
Securities in accordance with the terms hereof; (ii) the execution, delivery and
performance of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby (including without limitation the issuance of
the Securities) have been duly authorized by the Company’s Board of Directors
and no further consent or authorization of the Company, its Board of Directors,
or its shareholders is required; (iii) this Agreement has been duly executed by
the Company; and (iv)  this Agreement constitutes a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, subject to the effect of any applicable bankruptcy, insolvency,
reorganization, or moratorium or similar laws affecting the rights of creditors
generally and the application of general principles of equity.




(c)

Issuance of Securities.  The Securities are duly authorized and, upon issuance
in accordance with the terms of this Agreement, will be validly issued, fully
paid and non-assessable, free from all taxes, liens, claims, encumbrances and
charges with respect to the issue thereof, will not be subject to preemptive
rights or other similar rights of stockholders of the Company, and will not
impose personal liability on the holders thereof.








3




--------------------------------------------------------------------------------

(d)

No Conflicts; No Violation.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Securities) will not (i) conflict with or result in a violation of any
provision of its Certificate of Incorporation or Bylaws or (ii) violate or
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both could become a
default) under, or give to others any rights of termination, amendment
(including without limitation, the triggering of any anti-dilution provision),
acceleration or cancellation of, any agreement, indenture, patent, patent
license, or instrument to which the Company is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
U.S. federal and state securities laws and regulations and regulations of any
self-regulatory organizations to which the Company or its securities are
subject) applicable to the Company or by which any property or asset of the
Company is bound or affected (except for such conflicts, breaches, defaults,
terminations, amendments, accelerations, cancellations and violations as would
not, individually or in the aggregate, have a material adverse effect).  




(e)

The Company is not in violation of its Certificate of Incorporation, Bylaws or
other organizational documents and the Company is not in default (and no event
has occurred which with notice or lapse of time or both could put the Company in
default) under any agreement, indenture or instrument to which the Company is a
party or by which any property or assets of the Company is bound or affected,
except for possible defaults as would not, individually or in the aggregate,
have a material adverse effect.  




(f)

The Company is not conducting its business in violation of any law, ordinance or
regulation of any governmental entity, the failure to comply with which would,
individually or in the aggregate, have a material adverse effect.




(g)

Except as specifically contemplated by this Agreement and as required under the
Securities Act and any applicable state securities laws or any listing agreement
with any securities exchange or automated quotation system, the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency or any regulatory or self
regulatory agency in order for it to execute, deliver or perform any of its
obligations under this Agreement in accordance with the terms hereof, or to
issue and sell the Securities in accordance with the terms hereof.  All
consents, authorizations, orders, filings and registrations which the Company is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the date hereof.




9.

Indemnification:  The placement agent and the Company have executed and
delivered an indemnity letter, the form of which is attached hereto as Exhibit
A.  The placement agent and Company have entered into this Agreement in reliance
on the indemnities set forth in such indemnity letter and the terms of the
letter shall be considered to be part of this Agreement.




10.

Severability:  Every provision of this Agreement is intended to be severable.
 If any term or provision hereof is deemed unlawful or invalid for any reason
whatsoever, such unlawfulness or invalidity shall not affect the validity of the
remainder of this Agreement.








4




--------------------------------------------------------------------------------

11.

Miscellaneous:




(a)

This Agreement between the Company and CMS constitutes the entire agreement and
understanding of the parties hereto, and supersedes any and all previous
agreements and understandings, whether oral or written, between the parties with
respect to the matters set forth herein.




(b)

Any notice or communication permitted or required hereunder
                     be in writing and shall be deemed sufficiently given if
hand-delivered or sent postage prepaid by registered mail, return receipt
requested, or by a recognized overnight courier service.




(c)

This Agreement shall be binding upon and inure to the benefit of

each of the parties hereto and their respective successors, legal
representatives and assigns.




(d)

This Agreement may be executed in any number of counterparts, each of which
together shall constitute one and the same original document and a facsimile
copy of a signed counterpart shall be deemed an original.




(e)

No provision of this Agreement may be amended, modified or waived, except in a
writing signed by all of the parties hereto.




(f)      This Agreement shall be construed in accordance with and governed by
the laws of the State of New York, without giving effect to conflict of law
principles.  The parties hereby agree that any dispute which may arise between
them arising out of or in connection with this Agreement shall be adjudicated
before a court located in New York City, and they hereby submit to the exclusive
jurisdiction of the courts of the State of New York located in New York, New
York and of the federal courts in the Southern District of New York with respect
to any action or legal proceeding commenced by any party, and irrevocably waive
any objection they now or hereafter may have respecting the venue of any such
action or proceeding brought in such a court or respecting the fact that such
court is an inconvenient forum, relating to or arising out of this Agreement,
and consent to the service of process in any such action or legal proceeding by
means of registered or certified mail, return receipt requested.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the day and year first above written.




CHARLES MORGAN SECURITIES, INC.







By:

S/ PAUL E. TABOADA

Paul E. Taboada, President







THE ENLIGHTENED GOURMET, INC.




By:

S/ ALEXANDER L. BOZZI, III

                              Alexander L. Bozzi III, President and Chairman





5




--------------------------------------------------------------------------------




EXHIBIT A










October__, 2006




CHARLES MORGAN SECURITIES, INC.

120 Wall Street

16th Floor

New York, New York 10005







Ladies and Gentlemen:




In connection with the engagement by The Enlightened Gourmet, Inc. (the
"Company") of  CHARLES MORGAN SECURITIES, INC. (the "Placement Agent") as the
Company's financial advisor and investment banker, the Company hereby agrees to
save, defend, indemnify and hold the Placement Agent and its affiliates, and the
directors, officers, partners, shareholders, agents and employees of the
Placement Agent (collectively the "Indemnified Persons"), harmless from and
against any and all claims, actions, suits, proceedings (including those of
shareholders), damages, liabilities and expenses incurred by any of them
(including, but not limited to, fees and expenses of counsel) which are (A)
related to or arise out of (i) any actions taken or omitted to be taken
(including any untrue statements made or any statements omitted to be made) by
the Company, or (ii) any actions taken or omitted to be taken by any Indemnified
Person in connection with our engagement of the Placement Agent pursuant to the
Placement Agreement, of even date herewith, between the Placement Agent and the
Company (the "Placement  Agreement"), or (B) otherwise related to or arising out
of the Placement Agent's activities on the Company's behalf pursuant to the
Placement Agent's engagement under the Placement Agreement, and the Company
shall reimburse any Indemnified Person for all expenses (including, but not
limited to, fees and expenses of counsel) incurred by such Indemnified Person in
connection with investigating, preparing or defending any such claim, action,
suit or proceeding (collectively a "Claim"), whether or not in connection with
pending or threatened litigation in which any Indemnified Person is a party. The
Company will not, however, be responsible for any Claim which is finally
judicially determined to have resulted exclusively from the gross negligence or
willful misconduct of any person seeking indemnification hereunder. The Company
further agrees that no Indemnified Person shall have any liability to the
Company for or in connection with the Placement Agent's engagement under the
Placement  Agreement except for any Claim incurred by the Company solely as a
direct result of any Indemnified Person's gross negligence or willful
misconduct.




The Company further agrees that the Company will not, without the prior written
consent of the Placement Agent, settle, compromise or consent to the entry of
any judgment in any pending or threatened Claim in respect of which
indemnification may be sought hereunder (whether or not any Indemnified Person
is an actual or potential party to such Claim), unless such settlement,
compromise or consent includes a legally binding, unconditional, and irrevocable
release of each Indemnified Person hereunder from any and all liability arising
out of such Claim.








6




--------------------------------------------------------------------------------

Promptly upon receipt by an Indemnified Person of notice of any complaint or the
assertion or institution of any Claim with respect to which indemnification is
being sought hereunder, such Indemnified Person shall notify the Company in
writing of such complaint or of such assertion or institution, but failure to so
notify the Company shall not relieve the Company from any obligation the Company
may have hereunder, unless, and only to the extent that, such failure results in
the forfeiture by the Company of substantial rights and defenses, and such
failure to so notify the Company will not in any event relieve the Company from
any other obligation or liability the Company may have to any Indemnified Person
otherwise than under this Agreement. If the Company so elects or is requested by
such Indemnified Person, the Company will assume the defense of such Claim,
including the employment of counsel reasonably satisfactory to such Indemnified
Person and the payment of the fees and expenses of such counsel. In the event,
however, that such Indemnified Person reasonably determines in its sole judgment
that having common counsel would present such counsel with a conflict of
interest or such Indemnified Person concludes that there may be legal defenses
available to it or other Indemnified Persons that are different from or in
addition to those available to the Company, then such Indemnified Person may
employ its own separate counsel to represent or defend it in any such Claim and
the Company shall pay the reasonable fees and expenses of such counsel.
 Notwithstanding anything herein to the contrary, if the Company fails timely or
diligently to defend, contest, or otherwise protect against any Claim, the
relevant Indemnified Party shall have the right, but not the obligation, to
defend, contest, compromise, settle, assert cross-claims or counterclaims, or
otherwise protect against the same, and shall be fully indemnified by the
Company therefor, including, but not limited to, for the fees and expenses of
its counsel and all amounts paid as a result of such Claim or the compromise or
settlement thereof. In any Claim in which the Company assumes the defense, the
Indemnified Person shall have the right to participate in such defense and to
retain its own counsel therefor at its own expense.




The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason, then (whether or
not the Placement Agent is the Indemnified Person) the Company and the Placement
Agent shall contribute to the Claim for which such indemnity is held unavailable
in such proportion as is appropriate to reflect the relative benefits to the
Company, on the one hand, and the Placement Agent, on the other, in connection
with the Placement Agent's engagement by the Company under the Placement
Agreement, subject to the limitation that in no event shall the amount of the
Placement Agent's contribution to such Claim exceed the amount of fees actually
received by the Placement Agent from the Company pursuant to the Placement
Agent's engagement under the Placement Agreement.  The Company hereby agrees
that the relative benefits to the Company, on the one hand, and the Placement
Agent, on the other, with respect to the Placement Agent's engagement under the
Placement  Agreement shall be deemed to be in the same proportion as (a) the
total value paid or proposed to be paid or received by the Company or the
Company's shareholders as the case may be, pursuant to the transaction (whether
or not consummated) for which the Placement Agent is engaged to render services
bears to (b) the fee paid or proposed to be paid to the Placement Agent in
connection with such engagement.




Our indemnity, reimbursement and contribution obligations under this Agreement
shall be in addition to, and shall in no way limit or otherwise adversely affect
any rights that any Indemnified Party may have at law or at equity.











7




--------------------------------------------------------------------------------

Should the Placement Agent, or any of its directors, officers, partners,
shareholders, agents or employees, be required or be requested by us to provide
documentary evidence or testimony in connection with any proceeding arising from
or relating to the Placement Agent's engagement under the Placement  Agreement,
the Company agrees to pay all reasonable expenses (including, but not limited
to, fees and expenses of counsel) in complying therewith, payable in advance.




The Company hereby consents to personal jurisdiction and service of process and
venue in any court in which any claim for indemnity is brought by any
Indemnified Person.




It is understood that, in connection with the Placement Agent's engagement under
the Placement  Agreement, the Placement Agent may be engaged to act in one or
more additional capacities and that the terms of the original engagement or any
such additional engagement may be embodied in one or more separate written
agreements. The provisions of this Agreement shall apply to the original
engagement and any such additional engagement and shall remain in full force and
effect following the completion or termination of the Placement Agent's
engagement(s).




Very truly yours,










THE ENLIGHTENED GOURMET, INC.










By: _________________________________

    Name: Alexander L. Bozzi III

    Title: President and Chairman




CONFIRMED AND AGREED TO:




CHARLES MORGAN SECURITIES, INC.







By: __________________________________

Paul E. Taboada, President








8


